



EXHIBIT 10.1
MEDTRONIC PLC
MEDTRONIC INCENTIVE PLAN
(As amended and restated effective April 1, 2017)
SECTION 1.


BACKGROUND, PURPOSE AND DURATION


1.1     Effective Date. Medtronic, Inc., a Minnesota corporation and a
subsidiary of
Medtronic plc, an Irish public limited company (the “Company”), previously
established the Medtronic Incentive Plan effective as of April 26, 2003 (the
“Effective Date”), as amended and restated as of January 1, 2008, which was
amended and restated by the Company as of January 26, 2015. The Company hereby
adopts and amends and restates the Plan, effective April 1, 2017 (the
“Restatement Date”).


1.2    Purpose of the Plan. The Plan is designed to motivate employees to
achieve the Company’s primary annual objectives as reflected in the Company’s
annual operating plan by providing the opportunity for incentive compensation in
addition to annual salaries.
The Plan is intended to amend, incorporate and restate prior incentive
compensation plans established by Medtronic, Inc., including the Management
Incentive Plan and the Employee Incentive Plan. The terms of the Plan, as set
forth herein, shall apply to awards granted under the Plan on and after the
Restatement Date. Awards granted under the Company’s incentive compensation
plans in effect prior to the Restatement Date shall be governed by the terms of
such prior plans.
For the avoidance of doubt, awards of incentive compensation to “covered
employees” (within the meaning of Section 162(m) of the Code) pursuant to this
Plan shall be deemed to be granted under the Amended and Restated 2013 Stock
Award and Incentive Plan (or any successor plan in effect on the first day of
the applicable Performance Period) (the “Omnibus Plan”) and shall also be
subject to the terms and conditions therein (including the individual limits and
eligible performance criteria contained therein).
SECTION 2.


DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1    “Actual Award” means as to any Performance Period, the actual award of
incentive compensation (if any) payable to a Participant for the Performance
Period. Each Actual Award is determined by the Payout Formula for the
Performance Period, subject to the Committee’s authority under Section 4.6 to
increase, reduce or eliminate the award determined by the Payout Formula.







--------------------------------------------------------------------------------





2.2    “Affiliate” means any corporation that is a “parent corporation” or
“subsidiary corporation” of the Company or any successor provision, and any
joint venture in which the Company or any such “parent corporation” or
“subsidiary corporation” owns a controlling equity interest. “Parent
corporation” shall have the meaning set forth in Sections 424(e) of the Code.
“Subsidiary corporation” shall have the meaning set forth in section 155 of the
Companies Act 1963 of the Republic of Ireland; provided that, to the extent
required to avoid the imposition of additional taxes under Section 409A of the
Code, an entity shall not be treated as a subsidiary corporation unless it is
also an entity in which the Company has a “controlling interest” (as defined in
Treas. Reg. Section 1.409A-1(b)(5)(ii)(E)(1)), either directly or through a
chain of corporations or other entities in which each corporation or other
entity has a “controlling interest” in another corporation or entity in the
chain, as determined by the Committee.


2.3    “Board” means the Board of Directors of the Company.


2.4    “Cause” has the same meaning set forth in Section 5.4(c) hereof.


2.5    “Code” means the Internal Revenue Code of 1986, as amended.


2.6    “Committee” means the Compensation Committee of the Board or its delegate
as set forth in Section 3.4 hereof.


2.7    “Company” has the meaning set forth in the preamble.


2.8    “Disability” means the disability of a Participant such that the
Participant is considered disabled under any retirement plan of the Company
which is qualified under Section 401 of the Code, or, in the case of a
Participant employed by a non-U.S. Affiliate or in a non-U.S. location, under
any retirement plan or long-term disability plan of the Company or such
Affiliate applicable to such Participant, or as otherwise determined by the
Committee.


2.9    “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.


2.10    “Fiscal Year” means the fiscal year of the Company.


2.11    “MIP Payroll Period” means the payroll period designated by the
Committee to which the Performance Period relates, which, for Fiscal Year 2017,
means April 16, 2016 to April 14, 2017 for the US payroll, and May 1, 2016 to
April 30, 2017 for the OUS payroll.


2.12    “Participant” means as to any Performance Period, an Employee who has
been selected by the Committee for participation in the Plan for that
Performance Period.


2.13    “Payout Formula” means as to any Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 4.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.


2.14    “Performance Period” means generally, the Fiscal Year. However, the
Committee may, at its discretion, designate a shorter or longer period.







--------------------------------------------------------------------------------





2.15    “Plan” means the Medtronic plc Medtronic Incentive Plan, as set forth
herein and as hereafter amended from time to time.


2.16    “Restructuring” means, as determined by the Committee, (i) the
occurrence of a reduction in force occurring in Fiscal Year 2018 or any
subsequent Fiscal Year or (ii) with respect to an Employee of an Affiliate, the
first day on which such entity ceases to be an Affiliate, whether through sale,
decrease in equity ownership or otherwise (provided that such disaffiliation
occurs in Fiscal Year 2018 or any subsequent Fiscal Year).


2.17    “Retirement” means, as determined by the Committee, retirement of an
Employee as defined under any retirement plan of the Company or an Affiliate of
the Company which is qualified under Section 401 of the Code (which currently
provides for retirement on or after age 55, provided the Employee has been
employed by the Company and/or one or more Affiliates for at least ten years, or
retirement on or after age 62), or under any retirement plan of the Company or
any Affiliate applicable to the Employee due to employment by a non-U.S.
Affiliate or employment in a non-U.S. location, or as otherwise determined by
the Committee in its sole discretion.


2.18    “Salary” for a Performance Period means, (i) for a Participant who is a
salaried employee, subject to Section 6.1 of the Plan, the Participant’s base
salary rate in effect on the last day of the applicable MIP Payroll Period (or,
to the extent required under Section 162(m) of the Code, the first day of the
applicable MIP Payroll Period) to which the Performance Period relates, or (ii)
for a Participant who is an hourly paid employee, the Participant’s eligible
earnings during the applicable MIP Payroll Period, determined in accordance with
the normal payroll practices of the Company (or an Affiliate, as the case may
be):
(a)including:


(i)hourly wages;


(ii)any other individual performance-based forms of compensation such as lump
sum merit, development or promotional payments (except as set forth in Section
2.18 (b));


(iii)the amount of any reduction in Salary to which a Participant has agreed as
part of any plan of the Company or its Affiliates to use the amount of such
reduction to purchase benefits under a cafeteria plan under Code Section 125, a
transportation fringe benefit plan under Code Section 132(f), or in connection
with any qualified cash or deferred arrangement under Code Section 401(k);


(iv)any Participant payments by salary reduction or its equivalent to a
nonqualified deferred compensation plan sponsored by the Company or its
Affiliates; and


(v)if applicable, overtime, sick pay, and shift differentials; but







--------------------------------------------------------------------------------





(b)excluding: (i) any discretionary bonuses (such as hiring bonuses); (ii)
workers compensation payments; (iii) short-term disability benefit payments from
a third party; (iv) long-term disability benefit payments; (v) other payments
made by a third party; (vi) service awards; (vii) tuition reimbursements; (viii)
relocation allowances; (ix) severance payments; (x) any one-time payment, or
other payment not directly related to hourly wages (such as referral bonuses,
incentive payments for a current Performance Period or prior Performance Period
and other similar payments); (xi) payments of deferred compensation, whether
qualified or nonqualified; (xii) payments made to the Participant under the
Company’s salary continuance plan for absence due to illness, injury,
compassionate leave, or approved medical leave of absence; (xiii) expatriate
allowances; and (xiv) equity compensation.


2.19    “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Salary or a specific dollar amount, as determined by the Committee in accordance
with Section 4.2 hereof.


2.20    “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not limited to, a termination by resignation, discharge, death,
Disability, Retirement, or the occurrence of a Restructuring whereby an Employee
ceases to provide services to the Company and its Affiliates, but excluding any
such termination where there is a simultaneous reemployment by the Company or an
Affiliate.




SECTION 3.


ADMINISTRATION




3.1    Committee is the Administrator. The Plan shall be administered by the
Compensation Committee of the Board (the “Committee”). The Committee shall
consist of not less than two (2) members of the Board. The members of the
Committee shall be appointed from time to time by the Board.


3.2    Committee Authority. It shall be the duty of the Committee to administer
the Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be Participants, (b) prescribe the terms and conditions of
awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules.


3.3    Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.







--------------------------------------------------------------------------------





3.4    Chief Executive Officer Oversight and Delegation. The Committee may
delegate all or any part of its authority to other Board members or employees of
the Company and its Affiliates. Unless the Committee determines otherwise, the
Committee shall be treated as having delegated its authority to the Company’s
Chief Executive Officer (“CEO”) to the fullest extent permitted hereunder. The
CEO may make such determinations and take such actions within the scope of such
delegation as the CEO deems necessary. In his or her sole discretion, the CEO
may delegate all or part of the CEO’s authority and powers under the Plan to one
or more directors, officers, or other employees of the Company on such terms and
conditions as he or she may provide. Notwithstanding the foregoing, the
Committee shall not delegate any of its authority under the Plan in respect of
any Participant who is a “Covered Employee” within the meaning of Section 162(m)
of the Code.


3.5    Indemnification. To the full extent permitted by law, each member and
former member of the Committee and each person to whom the Committee or the CEO
delegates or has delegated authority under this Plan shall be entitled to
indemnification by the Company against and from any loss, liability, judgment,
damages, cost and reasonable expense incurred by such member, former member or
other person by reason of any action taken, failure to act or determination made
in good faith under or with respect to this Plan.




SECTION 4.


SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS


4.1    Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants for any Performance Period based
upon the recommendation of appropriate management. In addition, the Committee,
in its sole discretion, shall determine whether Employees who are hired after
the commencement of a Performance Period shall participate in the Plan for that
Performance Period. Participation in the Plan is in the sole discretion of the
Committee, and on a Performance Period by Performance Period basis. Accordingly,
an Employee who is a Participant for a given Performance Period in no way is
guaranteed or assured of being selected for participation in any subsequent
Performance Period.


4.2    Determination of Target Awards. The Committee, in its sole discretion,
shall establish a Target Award for each Participant, which shall be set forth in
writing. The amount of each Participant’s Target Award shall be determined by
the Committee in its sole discretion, based upon the Participant’s level of
responsibility within the Company or such other objective criteria as the
Committee may determine is appropriate.


4.3    Determination of Performance Objectives. The Committee, in its sole
discretion, shall establish the Performance Objectives for the Performance
Period. Such Performance Objectives shall be set forth in writing. “Performance
Objectives” means the Corporate Financial Performance, Sector Financial
Performance, and/or Unit/Individual Performance Category goal(s) (or combined
goal(s)) determined by the Committee (in its sole discretion) to be applicable
to the Participants for a Target Award for a Performance Period. As determined
by the Committee, the Performance Objectives for any Target Award applicable to
the Participants may provide for a targeted level or levels of achievement in
the Performance Categories using one or more financial or other measures. The
Performance Objectives may differ from award to award.





--------------------------------------------------------------------------------





Minimum threshold(s) may be set by the Committee for any or all of the
Performance Categories (as defined in Section 4.4) for a Participant, below
which no Actual Awards may be payable to the Participant for that Category.
Subject to the Omnibus Plan in respect of Participants who are “Covered
Employees” within the meaning of Section 162(m) of the Code, a Participant may
be assigned multiple Performance Objectives in the same Performance Category. In
such cases the Performance Objectives shall be given a percentage weight that is
dependent on the assessment of the importance of the Performance Objective and
the sum of the percentage weights in a Performance Category shall equal 100%.
4.4    Determination of Payout Formula or Formulas. The Committee, in its sole
discretion, shall establish a Payout Formula or Formulas for purposes of
determining the Actual Award (if any) payable to each Participant. Each Payout
Formula shall (a) be in writing, (b) be based on a combination of Performance
Categories (as defined below) designated for the Participant, (c) be based on a
comparison of actual performance to the Performance Objectives, (d) provide for
the payment of a Participant’s Target Award if the Performance Objectives for
the Performance Period are achieved, and (e) provide for an Actual Award greater
than or less than the Participant’s Target Award, depending upon the extent to
which actual performance exceeds or falls below the Performance Objectives.
Each Participant’s entitlement to an Actual Award will be based on one or more
of the percentage-weighted combination(s) of the performance of the Company as a
whole (“Corporate Financial Performance”), the Participant’s sector (“Sector
Financial Performance”), and/or the Participant’s Unit (e.g., business unit,
division, work group, department, country, geography, etc.) and/or individual
performance (“Unit/Individual Performance”) (each defined as a “Performance
Category”). The Committee shall designate for each Participant in the Plan a
combination of Performance Categories based upon the level of impact and
responsibility the Participant’s job has on corporate, sector and/or business
unit specific financial results and/or individual performance. The Participant’s
Payout Formula shall include one or a combination of the foregoing Performance
Categories. For instance, the Payout Formula for Participant A may contain only
the Corporate Financial Performance Category, in which case the Participant’s
Payout Formula would be based solely on attainment of Performance Objectives in
the Corporate Financial Performance Category. Likewise, the Payout Formula for
Participant B may contain both the Corporate Financial Performance Category and
Sector Financial Performance Category, and the Participant’s Payout Formula
would be based on attainment of Performance Objectives in both the Corporate
Financial Performance Category and the Sector Financial Performance Category.
4.5    Date for Determinations. The Committee shall make all determinations
under Section 4.1 through 4.4 on or before the 90th day of each Performance
Period, but in no event after 25% of the applicable Performance Period has
elapsed.


4.6    Determination of Actual Awards. After the end of each Performance Period,
the Committee shall certify in writing the extent to which the Performance
Objectives applicable to each Participant for the Performance Period were
achieved or exceeded. The Actual Award for each Participant shall be determined
by applying the Payout Formula to the level of actual performance that has been
certified by the Committee. Notwithstanding any contrary provision of the Plan,
the Committee, in its sole discretion, may (a) eliminate or reduce the Actual
Award payable to any Participant below that which otherwise would be payable
under the Payout Formula (including by reason of proration for the period the
Participant provided services during a Performance Period), (b) except in
respect of “Covered Employees” (within the meaning of Section 162(m)), increase
the Actual Award payable to any Participant above that which otherwise would be
payable under the Payout Formula, and (c) as further set forth in Section 5.4
below, determine whether a Participant will receive an Actual Award in the event
the





--------------------------------------------------------------------------------





Participant incurs a Termination of Employment prior to the date the Actual
Award is to be paid pursuant to Section 5.2 below.


SECTION 5.


PAYMENT OF AWARDS


5.1    Right to Receive Payment. The Company and its Affiliates shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any amounts under the Plan, and
rights to the payment hereunder shall be no greater than the rights of the
Company’s unsecured creditors. All expenses involved in administering the Plan
shall be borne by the Company and its Affiliates.


5.2    Timing of Payment. A Participant’s Actual Award for a Performance Period
shall be paid to him or her in the calendar year in which the Performance Period
ends provided that, except as set forth in Section 5.4, the Participant remains
employed through the end of the Performance Period. A Participant may, however,
elect to defer or exchange some or all of his or her Actual Award under other
Company plans in effect at that time applicable to the Participant in accordance
with Section 409A of the Code.
5.3    Form of Payment. Except as set forth in Section 5.2, payment of an Actual
Award shall be in cash in the form of a lump sum.


5.4    Termination of Employment During Performance Period.


(a)Except as required by applicable law or as otherwise determined by the
Committee, if the Participant’s employment is terminated prior to the completion
of a Performance Period due to a Restructuring or the Participant’s death,
Disability, or Retirement, the Participant (or the Participant’s beneficiary in
the case of the Participant’s death) will be entitled to receive (i) if such
Participant provides services primarily in the United States, a pro rata portion
of the Actual Award for which the Participant otherwise would have been
eligible, determined at the end of the applicable Performance Period based upon
the portion of the Performance Period the Participant was employed by the
Company or Affiliate or (ii) if such Participant provides services primarily in
a location other than the United States, a pro rata portion of the Target Award.
Such amount, if any, (i) with respect to Participants providing services
primarily in the United States, shall be paid at the time Actual Awards are
otherwise payable to Participants in the Plan, subject to Section 9.5 of the
Plan, or as otherwise determined by the Committee or as required by applicable
law (provided, that such amount is in all events paid in the calendar year in
which the Performance Period ends) and (ii) with respect to Participants
providing services primarily in a location other than the United States, shall
be paid in accordance with local payroll processing practices, or as otherwise
determined by the Committee or as required by applicable law.


(b)Upon a Termination of Employment prior to the completion of a Performance
Period for any reason other than due to death, Disability, Retirement or a
Restructuring, the Participant’s Actual Award shall be immediately forfeited,
the Participant shall have no further rights thereunder and such individual
shall no longer be a Participant in the Plan unless (i) the Participant is
otherwise eligible to receive all or a portion of the award pursuant to a
severance plan maintained by the Company or Affiliate in which the Participant
participates, (ii) payment of all or a portion of the award is required by
applicable law or (iii) the Committee otherwise so determines. Except as
required by applicable law or as otherwise determined by the Committee, no such
payment may exceed the Actual Award for which the Participant otherwise would
have been





--------------------------------------------------------------------------------





eligible, determined at the end of the applicable Performance Period based upon
the portion of the Performance Period the Participant was employed by the
Company or Affiliate.


(c)Notwithstanding anything in this Section 5.4 to the contrary, a Participant
shall not be entitled to any Actual Award for a Performance Period if the
Participant’s employment is terminated by the Company or Affiliate during the
Performance Period or during the period between the end of the Performance
Period and the date on which the Actual Award is otherwise payable to the
Participant for “Cause,” which shall be the following reasons: (a) failure to
comply with any material policies and procedures of the Company or Affiliate;
(b) conduct reflecting dishonesty or disloyalty to the Company or Affiliate, or
which may have a negative impact on the reputation of the Company or Affiliate;
(c) allegation of commission of a felony, theft or fraud, or violations of law
involving moral turpitude; or (d) failure to perform the material duties of his
or her employment. If a Participant’s employment is terminated for any of the
foregoing reasons, the time at which the Participant ceases to be an employee
for purposes of this Section 5.4 shall mean the time at which such Participant
is instructed or notified to cease performing his or her job responsibilities
for the Company or any Affiliate, whether or not for other reasons, such as
payroll, benefits or compliance with legal procedures or requirements, he or she
may still have other attributes of an employee.


5.5    Beneficiary. The Committee or its delegate shall create a procedure
whereby a Participant may file, on a form to be provided by the Company, a
written election designating one or more beneficiaries with respect to the
amount, if any, payable in the event of the Participant’s death. The Participant
may amend such beneficiary designation in writing at any time prior to the
Participant’s death without the consent of any previously designated
beneficiary. Such designation or amended designation, as the case may be, shall
not be effective unless and until received by the authorized representatives of
the Company prior to the Participant’s death. In the absence of any such
designation, the amount payable, if any, shall be delivered to the legal
representative of such Participant’s estate.


SECTION 6.


CHANGE IN CONTROL


6.1    Calculation of Awards. Notwithstanding any other provisions of the Plan
(including, without limitation, minimum thresholds provided under Section 4.3
and the provisions of Section 5.4, none of which shall apply), if a Change in
Control (as defined below) occurs during a Performance Period, each Participant
shall be entitled to an Actual Award under the Plan for the full Performance
Period (typically 12 months), calculated in accordance with Section 4.6, but
with payment accelerated to the time of the Change in Control. A Participant’s
Actual Award for such Performance Period shall be the greater of (a) the Target
Award; or (b) if the Change in Control occurs after the first quarter of a
Fiscal Year, the Actual Award that the Participant would have received if no
Change in Control had occurred during such Fiscal Year, and the achievement of
the Participant’s Performance Objectives for the Performance Period had equaled
the performance most recently projected by the Company for such Performance
Period prior to the Change in Control, adjusted to exclude: (A) all
non-recurring or special charges incurred by the Company during the Performance
Period; (B) all legal, accounting, investment banking and other costs and
expenses incurred or projected by the Company in connection with, or in
opposition to, the events resulting in the Change in Control; and (C) the
projected effect of the Change in Control upon the achievement of Participant’s
Performance Objectives. For purposes of determining the Target Award and Actual
Award under this Section 6.1, “Salary” shall be determined as follows (i) for a
Participant who is a salaried employee, the Participant’s base salary rate in
effect on the day immediately





--------------------------------------------------------------------------------





prior to the Change in Control or (ii) for a Participant who is an hourly paid
employee, his or her hourly wage determined as of the day immediately prior to
the Change in Control, which shall be deemed to have remained the same
throughout the Performance Period.


6.2    Definition. For purposes of this Section 6, a “Change in Control” means:


(a)Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (i) the
then-outstanding ordinary shares of the Company, par value $0.0001, as such par
value may be adjusted from time to time (the “Outstanding Company Ordinary
Shares”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this clause (a), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company or any of its subsidiaries, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries, (4) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities or (5) any acquisition pursuant to a transaction that complies with
clauses (i), (ii) and (iii) of clause (c) below; or


(b)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be considered as though such individual was an
Incumbent Director, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or


(c)Consummation of a reorganization, merger, statutory share exchange or
consolidation (or similar corporate transaction) involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, immediately following such Business Combination, (i)
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Ordinary Shares and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding ordinary shares (or, for a non-corporate
entity, equivalent securities) and the then-outstanding voting securities
entitled to vote generally in the election of directors (or, for a non-corporate
entity, equivalent governing body), as the case may be, of (A) the entity
resulting from such Business Combination (the “Surviving Corporation”) or (B) if
applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of 80% or more of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), in
substantially the same proportion as their ownership, immediately prior to the
Business Combination, of the Outstanding Company Ordinary Shares and the
Outstanding Company Voting Securities, as the case may be, (ii) no person (other
than any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent





--------------------------------------------------------------------------------





Corporation), is or becomes the beneficial owner, directly or indirectly, of 30%
or more of the outstanding ordinary shares and the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (iii) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination; or


(d)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, to the extent required to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, a Change in
Control shall be deemed to have occurred under the Plan only if a change in the
ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A of the Code. For the avoidance of doubt, any one or
more of the above events may be effected pursuant to (A) compromise or
arrangement sanctioned by the court under section 201 of the Companies Act 1963
of the Republic of Ireland or (B) section 204 of the Companies Act 1963 of the
Republic of Ireland.
6.3    Payment of Awards. Actual Awards shall be paid under this Section 6
within two and one-half months following the date of the first Change in Control
to occur during the Performance Period.


SECTION 7.


GENERAL PROVISIONS


7.1    Tax Withholding. The Company or an Affiliate shall have the right to
deduct from any payment made under the Plan any federal, state, local or
non-U.S. income, payroll or other taxes required by law to be withheld with
respect to such payment.


7.2    No Effect on Employment. Neither the Plan nor any action taken hereunder
shall be construed as giving any employee or other person any right to continue
to be employed by or perform services for the Company or any Affiliate of the
Company, and the right to terminate the employment of or performance of services
by any Participant at any time and for any reason is specifically reserved to
the Company and its Affiliates.


7.3    Participation. No Employee shall have the right to be selected to receive
an award under this Plan, or, having been so selected, to be selected to receive
a future award.


7.4    Release. Any payment of an Actual Award to or for the benefit of a
Participant or beneficiary that is made in good faith by the Company and its
Affiliates in accordance with the Company’s interpretation of its obligations
hereunder, shall be in full satisfaction of all claims against the Company and
its Affiliates for payments under the Plan.


7.5    Notices. Any notice provided by the Company under the Plan may be posted
to a Company-designated website.







--------------------------------------------------------------------------------





7.6     Benefits Not Transferable. Except as may be approved by the Committee, a
Participant’s rights and interest under the Plan may not be assigned or
transferred, hypothecated or encumbered, in whole or in part, either directly or
by operation of law or otherwise (except in the event of a Participant’s death)
including, but not by way of limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy or in any other manner; provided, however, that,
subject to applicable law, any amounts payable to any Participant hereunder are
subject to reduction to satisfy any liabilities owed to the Company or any of
its Affiliates by the Participant.


7.7    Successors. All obligations of the Company and any Affiliate under the
Plan, with respect to awards granted hereunder, shall be binding on any
successor to the Company and/or such Affiliate, whether the existence of such
successor is the result of a direct or indirect purchase, merger or
consolidation of all or substantially all of the business or assets of the
Company or such Affiliate, or otherwise.


7.8    Actions and Decision Regarding the Business or Operations of the Company.
Notwithstanding anything in the Plan to the contrary, none of the Company, its
Affiliates, nor any of their respective officers, directors, employees or agents
shall have any liability to any Participant (or his or her beneficiaries or
heirs) under the Plan or otherwise on account of any action taken, or not taken,
in good faith by any of the foregoing persons with respect to the business or
operations of the Company or any Affiliates.


SECTION 8.


AMENDMENT, TERMINATION AND DURATION


8.1    Plan Amendment or Suspension. The Plan may be amended or suspended in
whole or in part at any time and from time to time by the Committee.


8.2    Plan Termination. This Plan shall terminate upon the adoption of a
resolution of the Committee terminating the Plan.


8.3    Duration of the Plan. The Plan shall commence on the date specified
herein, and subject to Sections 8.1 and 8.2 (regarding the Board’s right to
amend or terminate the Plan, respectively), shall remain in effect thereafter.


SECTION 9.


LEGAL CONSTRUCTION


9.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


9.2    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.







--------------------------------------------------------------------------------





9.3    Requirements of Law. The granting and payment of awards under the Plan
shall be subject to all applicable laws, rules and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.


9.4    Governing Law. The validity, construction, interpretation, administration
and effect of the Plan, and rights relating to the Plan and to awards granted
under the Plan, shall be governed by the substantive laws, but not the choice of
law rules, of the State of Minnesota.


9.5    Section 409A. This Plan as well as payments under this Plan are intended
to be exempt from, or to the extent subject thereto, to comply with Section 409A
of the Code (“Section 409A”), and, accordingly, to the maximum extent permitted,
the Plan shall be interpreted in accordance with such intent. Notwithstanding
anything contained herein to the contrary, the Participant shall not be
considered to have incurred a Termination of Employment for purposes of any
payments under this Plan which are subject to Section 409A until the Participant
has incurred a “separation from service” within the meaning of Section 409A.
Without limiting the foregoing and notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid an accelerated or
additional tax under Section 409A, amounts that would otherwise be payable
pursuant to this Plan during the six-month period immediately following the
Participant’s separation from service shall instead be paid on the first
business day after the date that is six months following the Participant’s
separation from service (or, if earlier, the Participant’s date of death). The
Company makes no representation that any or all of the payments described in
this Plan will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to any such payment. The
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A.

























